Citation Nr: 0609362	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 2003, which denied the claim.

The appellant provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in February 
2006, a transcript of which is on record.  Further, the 
appellant also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died on June [redacted], 2002.

3.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may still be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for Dependency 
and Indemnity Compensation (DIC), as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  Another letter was 
issued in June 2003.

The appellant was also provided with a copy of the appealed 
rating decision, as well as a February 2004 Statement of the 
Case (SOC).  These documents provided her with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports and opinions, lay statements, 
hearing testimony, and the certificate of death.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for DIC under 38 U.S.C.A. 
§ 1318, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
appellant.  See Dingess, supra; Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Analysis

Notwithstanding the determination of the veteran's cause of 
death, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected if his death was not the result of his own willful 
misconduct and, at the time of death, he was receiving, or 
was entitled to receive, compensation for continuous period 
of at least 10 years immediately preceding death.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2005).

In this case, service connection for PTSD, the veteran's only 
service-connected disability, was granted effective November 
21, 1997, with a 70 percent evaluation assigned.  Entitlement 
to a total rating based on individual unemployability was 
granted effective January 25, 2001.  This effective date is 
only 18 months prior to the veteran's death in June 2002.  
The Board finds, therefore, that the criteria for entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met, 
and that the claim must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the claim for service connection for the 
cause of the veteran's death, remand is required to comply 
with the duty to assist.  38 C.F.R. § 3.159(c).

During a May 1998 VA examination, the examiner reported that 
the veteran had been receiving Social Security Disability 
since January 1998.  Review of the file fails to reveal that 
these records were requested.  These records could contain 
information relevant to the question at hand.  38 C.F.R. 
§ 3.159(c)(2).

In addition, the evidence reveals that the veteran sought 
treatment, to include treatment from a primary care provider, 
from the VA Medical Center in Coatesville, Pennsylvania.  
Records dating to December 2001 are on file, but no records 
from that date to the date of the veteran's death are of 
record.  Thus, such records should be requested as well.  
Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

During the personal hearing, it was noted that Dr. Limbert, 
who originally treated the veteran in the 1970s for diabetes, 
had retired and that no records were available.  The RO has 
on two occasions requested evidence concerning the veteran's 
treatment over the years, and has provided release forms for 
the appellant to complete.  Although the appellant has failed 
to provide any completed forms, the appellant should again on 
remand be asked to provide information or evidence of 
treatment the veteran received from discharge up until his 
death.  In this regard, during the veteran's lifetime, he 
indicated that his primary provider in June 1998 was Dr. Paul 
Doghramji.  He also indicated that Dr. Michael Overbeck had 
been his family physician, apparently following Dr. Limbert's 
retirement.  Further, he had reported treatment by Dr. Zel 
Rothstein; Dr. Bernard Segal and Dr. Sink at Presbyterian 
Hospital; and Dr. Balka from Philadelphia as a consulting 
cardiologist.  Thus, on remand, the appellant should be asked 
to provide either the records from, or a fully completed 
release form for the above physicians, and any other 
physician or facility for which the veteran received 
treatment for diabetes or heart disease.  The Board notes 
that records from Pottstown Memorial Medical Center from May 
1997 are already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for diabetes and heart disease 
since his discharge from service.  She 
should be specifically asked to provide 
the records of treatment from, or fully 
completed release forms for, Dr. Paul 
Doghramji, Dr. Michael Overbeck, Dr. Zel 
Rothstein, Dr. Bernard Segal and Dr. Sink 
at Presbyterian Hospital, and Dr. Balka.  
Thereafter, the RO should attempt to 
secure all records identified by the 
appellant, if not already contained in the 
claims file.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.

2.  The RO should request VA treatment 
records from the VA Medical Center in 
Coatesville, Pennsylvania, for the period 
from December 2001 to July 2002.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

4.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


